Opinion issued March 12, 2010
 









In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-10-00184-CV
____________

IN RE RALPH O. DOUGLAS, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator, Ralph O. Douglas, has filed a petition for a writ of mandamus
complaining of the failure of a trial court
 to rule on his “Vexatious Litigant’s
Request to File Additional Litigation in the Alternative to Pay Filing Fees Pursuant
to Chapter 14.006(a)-(i).”
                    We deny the petition for a writ of mandamus.   PER CURIAM
 
Panel consists of Justices Keyes, Sharp and Massengale.